Title: To George Washington from Daniel Brodhead, 25 February 1781
From: Brodhead, Daniel
To: Washington, George


                        
                            Dear General
                            Fort Pitt Feby 25th 1781.
                        
                        I am honored with your Letters of the 29th of December & 10th Jany last. that of the 10th came to
                            hand on the 20th instant, and the other on the day following.
                        As it is my Duty, so it is my highest pleasure, to execute every instruction I receive from your Excellency,
                            to the utmost of my capacity.
                        Captain Steth having retired to his farm I cannot at this time, send his rank, but have inclosed the Rank of
                            the Maryland Officers, and will forward that—of the other Officers by the next conveyance.
                         The Indians have lately killed one man upon ten mile Creek and the Inhabitants are in great consternation.
                            The frontier Settlements will doubtless be defeated, as I have not Troops to protect them.
                        I shall be happy if the proposed Expedition, under Colo. Clark, answers your Excellencies expectations;
                            nothing in my power shall be wanting to forward his operations.
                        In my last I begged leave of Absence untill I could do myself the honor to wait upon your Excellency. And as
                            my force will now be much reduced.I take the liberty to renew my Application. With the most perfect respect &
                            esteem I have the honor to be your Excellencies most Obedt Servt 
                        
                            Daniel Brodhead
                        
                        
                            Postscript
                            I shall be glad to know if it be your Excellencies pleasure to have a Garrison continued at Fort
                                McIntosh.
                        

                    